Case 2:16-cv-01118-CCC-MF Document 737 Filed 11/08/19 Page 1 of 1 PageID: 23209


H1 .                                                                                     21 RoszeI Road
                                                                                         P.O. Box 5226
                                                                                         Princeton, NJ 08543-5226
 Ei.    IC          LLP                                                                  609.924.0808 maIn I 609.452.1888 tax

        Attorneys at Law                                                                      hIl]wallack.com


                                                                                        WRITER’S DIREc’r DIAL. (609) 734-6358


                                               November 7,2019

 VIA ECF

 Honorable Mark Falk, U.S.M.J.
 U.S. District Court for the District of New Jersey
 Martin Luther King Jr. Bldg. & U.S. Courthouse
 50 Walnut Street
 Newark, New Jersey 07101

        Re: Immunex Corp., ci a!. v. Sandoz lisa, ci a!.
            CivilAction No. 16 CV 1118 (‘CC€,fl’MF,)

 Dear Judge Falk:

          We, together with Winston & Strawn LLP, represent defendants Sandoz Inc., Sandoz
 International GmbH, and Sandoz GmbH (“Sandoz”) in the above-referenced matter. On behalf of all
 parties, we respectfully request that the Court unseal the trial transcripts listed on the docket at entries
 725-731. These are the afternoon transcripts for September 11-13, 18, 20, and 24, and the full day
 transcript for September 25. All counsel agree that they contain no confidential information and do not
 need to be sealed.

         We thank the Court for its attention to this matter.

                                                            Respectfully submitted,

                                                            /s/ Eric I. Abraham
                                                            ERIC I. ABRAHAM

 cc:    All Counsel of Record (via ECF)

                                        SO ORD                his       day of         vember 2019




                                      Princeton, NJ I Cedar Knolls, NJ I Yardley. PA
